Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 2, 2016

                                     No. 04-15-00806-CR

                               Michael Wilfred LAFLAMME,
                                        Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CRW160-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER
       The clerk’s record in this appeal was filed on February 26, 2016, and the reporter’s
record was filed on April 13, 2016. Appellant’s brief was originally due on May 13, 2016. The
due date for appellant’s brief has been extended twice, the latest until August 12, 2016.
Appellant is represented on appeal by retained counsel, Ms. Angela Moore. In our July 28, 2016
order granting the second extension until August 12, 2016, we stated no further extensions of
time would be granted.

        On July 28, 2016, Ms. Moore filed a letter with this court requesting additional time
based upon “additional facts not known” when she filed her second motion for an extension.
According to Ms. Moore, she needs additional time to obtain a free copy of the record from the
trial court and complete the briefing. We GRANT Ms. Moore’s request for additional time in
which to file appellant’s brief.

       Because the record in this appeal has been on file since February and April of 2016, Ms.
Moore is hereby ORDERED to file appellant’s brief no later than August 22, 2016. No further
extensions of time will be considered.

       If Ms. Moore does not file a brief by August 22, 2016, this cause will be abated for the
trial court to conduct a hearing to determine whether: (1) appellant desires to prosecute his
appeal; (2) appellant has made the necessary arrangements for filing a brief; and (3) counsel has
abandoned the appeal. Because sanctions may be necessary, the trial court should make a
finding as to whether current counsel abandoned the appeal even if new counsel is retained or
substituted before the date of the hearing.
         The clerk of this court shall cause a copy of this order to be served on Ms. Moore by
certified mail, return receipt requested, and by regular United States mail.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court